Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 14, 2019

                                      No. 04-19-00648-CV

                          IN THE INTEREST OF M.A., A CHILD,

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00285
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
        The trial court signed an order terminating appellant’s parental rights on August 22,
2019. Because this is an accelerated appeal, the notice of appeal was due to be filed on
September 11, 2019. See TEX. R. APP. P. 26.1(b). A motion for extension of time to file the
notice of appeal was due on September 26, 2019. See TEX. R. APP. P. 26.3. Although appellant
filed a notice of appeal within the fifteen-day grace period allowed by Rule 26.3, she did not file
a motion for extension of time.

        On October 7, 2019, this court ordered appellant to file a response presenting a
reasonable explanation for failing to file the notice of appeal in a timely manner and advising
appellant that if she failed to do so, the appeal would be dismissed. See TEX. R. APP. P. 42.3(c).
On October 9, 2019, appellant filed a motion for extension of time to file the notice of appeal,
stating appellant’s late-filing of the notice of appeal was the result of mistake and inadvertence.
We GRANT appellant’s motion for extension and accept appellant’s untimely notice of appeal.

       All appellate deadlines are reinstated. The reporter’s record is due October 14, 2019.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2019.


                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk